UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-8070


DON NELL HAWKINS,

                 Petitioner – Appellant,

          v.

KUMA J. DEBOO,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:11-cv-00170-IMK-JSK)


Submitted:   February 21, 2013              Decided:   February 26, 2013


Before AGEE and     DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Don Nell Hawkins, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Don   Nell    Hawkins,   a       federal   prisoner,   appeals    the

district   court’s   orders    accepting        the   recommendation    of   the

magistrate judge to deny relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2012) petition and denying his motion to alter or

amend the judgment.        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.       Hawkins v. DeBoo, No. 1:11-cv-00170-IMK-

JSK (N.D.W. Va. July 18 & Nov. 30, 2012).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                        2